News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES THIRD QUARTER RESULTS WINCHESTER, Virginia (February 22, 2011) American Woodmark Corporation (NASDAQ: AMWD) today announced results for the third quarter of its fiscal year 2011, that ended on January 31, 2011. Net sales rose by 25% compared with the third quarter of the prior fiscal year to $111,443,000.Net sales rose by 12% during the nine-month period ended January 31, 2011 compared with the comparable period of the prior fiscal year, to $328,359,000. The Company’s sales results in each of its sales channels grew at a double digit rate during the third quarter of fiscal year 2011. The Company generated a net loss of ($5,828,000) or ($0.41) per diluted share during the third quarter of fiscal year 2011, compared with a net loss of ($9,121,000) or ($0.64) per diluted share in the third quarter of its prior fiscal year. The Company generated a net loss of ($16,630,000) or ($1.17) per diluted share in the nine-month period ended January 31, 2011, compared with a net loss of ($20,807,000) or ($1.47) per diluted share in the comparable period of the prior fiscal year. The Company’s results in the three- and nine-month periods of the prior fiscal year included a net-of-tax restructuring benefit of $32,000 and $1,710,000 of net-of-tax restructuring charges, respectively, relating to cost reduction initiatives completed in the prior fiscal year. Exclusive of these charges, net loss for the three- and nine-month periods ended January 31, 2010 was ($9,153,000) or ($0.65) per diluted share, and ($19,097,000) or ($1.35) per diluted share, respectively. Gross profit for the third quarter of fiscal year 2011 was 10.9% of net sales, compared with 6.6% in the third quarter of the prior fiscal year. Gross profit was 11.1% of net sales during the first nine months of fiscal year 2011, compared with 10.3% of net sales during the comparable period of the prior fiscal year. The improvement in gross profit margin during the three- and nine-month periods primarily reflected the favorable impact of labor efficiencies and more favorable absorption of fixed overhead costs associated with higher sales volumes, offset in part by increased sales promotion costs that were included as either reductions of sales or increases to cost of sales, and increased materials and fuel costs. Selling, general and administrative costs were 19.3% of net sales in the third quarter of fiscal year 2011, improved from 23.0% of net sales in the third quarter of the prior fiscal year. Selling, general and administrative costs were 19.3% of net sales in the first nine months of fiscal year 2011, improved from 20.7% in the comparable period of the prior fiscal year. The improvement in the Company’s operating expense ratio was driven by increased sales levels that enabled favorable leverage, combined with reductions in general and administrative expenses. The Company generated negative free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of ($1.8 million) during the third quarter of fiscal year 2011, driven primarily by the timing of receipts and payments. The Company generated positive free cash flow of $3.4 million during the first nine months of fiscal year 2011, compared with negative free cash flow of ($8.1 million) in the first nine months of its prior fiscal year. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Third Quarter Results Page 2 February 22, 2011 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Nine Months Ended January 31 January 31 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges (Benefit) 16 ) 55 Operating Loss ) Interest & Other (Income) Expense ) (2 ) ) ) Income Tax Benefit ) Net Loss $ ) $ ) $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) $ ) $ ) Condensed Consolidated Balance Sheet January 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ AMWD Announces Third Quarter Results Page 3 February 22, 2011 Condensed Consolidated Statements of Cash Flows Nine Months Ended January 31 Net Cash Provided/(Used) by Operating Activities $ $ ) Net Cash Used by Investing Activities ) ) Free Cash Flow ) Net Cash Used by Financing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
